Action on a bond which was secured by a mortgage. The defense, under the provisions of section 1083-b of the Civil Practice Act, was that the fair *798and reasonable market value of the mortgaged property was in excess of the amount of the bond sued on. On the trial the fair market value of the property was fixed by the court, and judgment for the balance was rendered for plaintiff. On cross-appeals, judgment unanimously affirmed, without costs. The plaintiff, having elected to sue on the bond for default of interest during the emergency period, was entitled only to a limited remedy. The obligation on the bond has not been wiped out, for when the emergency period ends he may recover the further amount due on the bond (Civ. Prac. Act, § 1083-b). The statute merely suspends his rights during the emergency period. Present — Young, Hagarty, Davis, Johnston and Adel, JJ.